Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 10 is that the following limitations were not taught/reasonably suggested in the prior art:
“said permanent-magnetic material having a radial magnetization to increase a magnetic field strength in the air gap; and when viewed in the direction of rotation, a width which is between 1 % and 50% of the pole pitch at least on a surface of the rotor, wherein the poles have each at least one section defined by a radial depth which corresponds to more than 10% of a length of an arc of the pole pitch, and 
wherein the rotor is configured to provide the rotary dynamo-electrical reluctance machine with two torque constants which adjustable via an energization angle”.  The closest prior art was Vollmer (EP 2775591).  Vollmer teaches most of the claim but fails to teach/reasonably suggest these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.